UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7784



HOMER W. WALKER,

                                            Plaintiff - Appellant,

         versus

JOHN J. LAMANNA, Warden; RODNEY TABRON, Unit
Manager, in their individual capacity and
personally,

                                           Defendants - Appellees,

         and

UNITED STATES DEPARTMENT OF JUSTICE, Federal
Bureau of Prisons,

                                                        Defendant.



                            No. 96-7933



HOMER W. WALKER,

                                            Plaintiff - Appellant,

         versus

RODNEY TABRON; JOHN J. LAMANNA; CHARLES
MASSEY, in their individual capacity and
personally,

                                           Defendants - Appellees.
2
Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. W. Earl Britt, Malcolm J.
Howard, District Judges. (CA-95-940-5-BR, CA-96-488-5-H(1))


Submitted:   March 27, 1997               Decided:   April 4, 1997


Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.

Homer W. Walker, Appellant Pro Se.      Barbara Dickerson Kocher,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In No. 96-7933, Walker appeals the district court's order de-

nying relief on his action filed under Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics , 403 U.S. 388 (1971). We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Walker v. Tabron, No. CA-96-488-5-H(1) (E.D.N.C.

Dec. 4, 1996). In No. 96-7784, Walker appeals from the denial of

relief on his Bivens claim alleging that the denial of his furlough

request violated his right to equal protection. Our review of the

record discloses no reversible error. Accordingly, we affirm. We

dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                4